ACCEPTED
                                                                                        14-15-00252-CR
                                                                        FOURTEENTH COURT OF APPEALS
                                                                                     HOUSTON, TEXAS
                                                                                  10/23/2015 9:24:42 AM
                                                                                  CHRISTOPHER PRINE
                                                                                                 CLERK

                               No. 14-15-00252-CR

                              In the                   FILED IN
                         Court of Appeals       14th COURT   OF APPEALS
                                                   HOUSTON, TEXAS
                             For the            10/23/2015 9:24:42 AM
                   Fourteenth District of Texas CHRISTOPHER A. PRINE
                           At Houston                    Clerk
                    
                           No. 1390666
                    In the 351st District Court
                     Of Harris County, Texas
                    
                    JUAN JOSE QUINTERO
                             Appellant
                                 V.
                     THE STATE OF TEXAS
                             Appellee
                    
  STATE’S SECOND MOTION FOR EXTENSION OF TIME TO FILE BRIEF
                      
TO THE HONORABLE COURT OF APPEALS:

      THE STATE OF TEXAS, pursuant to TEX. R. APP. P. 2 & 10.5, moves for an

extension of time in which to file its appellate brief and in its motion, would show

the Court the following:

         1. The State charged the appellant with murder by intentionally and

            knowingly causing the death of Ronald Stelly, and the jury found the

            appellant guilty (CR – 22, 142; 4 RR 47). The trial court sentenced

            him in accordance with the jury’s verdict to life in prison in the Texas

            Department of Criminal Justice, Institutional Division (CR – 149, 151-

            52; 5 RR 52). The appellant timely notice of appeal, and the trial court
certified that he had the right to appeal (CR – 154-56). The State’s

brief is due on October 23, 2015. This is the State’s second request for

an extension. The following facts are relied upon to show good cause

for an extension of time to allow the State to file its brief:

a. The record in this case is over thirty-four megabytes in length split
   over seven volumes and will take some time to process. The
   appellant brings two points of error. The undersigned attorney has
   read the record and is currently working to address the appellant’s
   claims.

b. The undersigned attorney was involved in completing the
   following written appellate projects since the appellant filed his
   brief:

    (1)      Rafael Avellaneda v. The State of Texas
             No. 14-14-00509-CR
             Brief Filed August 17, 2015
             Prepared Findings of Fact and Conclusions of Law
             Filed Proposed Findings August 28, 2015
    (2)      Santos Cruz-Escalante v. The State of Texas
             No. 01-15-00118-CR
             Brief Filed August 27, 2015
    (3)      Jason Snavely v. The State of Texas
             01-15-00185-CR
             Brief Filed September 3, 2015
    (4)      Larry Torres v. The State of Texas
             14-15-00155-158-CR
             Brief Filed September 18, 2015
    (5)      Alfredo Lara v. The State of Texas
             01-15-00472-CR
             Brief Filed September 24, 2015
    (6)      Tyran Riley v. The State of Texas
             14-15-00081-CR
             Brief Filed October 6, 2015
                 (7)     Christian A. Norris v. The State of Texas
                         01-15-00484-CR, 01-15-00485-CR
                         Brief Filed 10 13, 2015

        Consequently, the undersigned attorney has been unable to
        complete the State’s reply brief in this case in the time permitted
        despite due diligence, and the requested extension of time is
        necessary to permit the undersigned attorney to adequately
        investigate, complete, and file the State’s appellate brief for this
        cause. The State’s motion is not for purposes of delay, but so that
        justice may be done.


WHEREFORE, the State prays that this Court will grant a thirty day extension of

time for the undersigned attorney to complete and file the State’s appellate brief in

this case.

                                                       Respectfully submitted,

                                                       /s/ Katie Davis
                                                       KATIE DAVIS
                                                       Assistant District Attorney
                                                       Harris County, Texas
                                                       1201 Franklin, Suite 600
                                                       Houston, Texas 77002-1923
                                                       (713) 755-5826
                                                       Davis_Katie@dao.hctx.net
                                                       TBC No. 24070242
                          CERTIFICATE OF SERVICE

    This is to certify that a copy of the foregoing instrument will be served by
efile.txcourts.gov to:

Niles Illich
701 Commerce, Suite 400
Dallas, TX 75202
972-802-1788/p
972-236-0088/f
Niles@appealstx.com



                                                 /s/ Katie Davis
                                                 KATIE DAVIS
                                                 Assistant District Attorney
                                                 Harris County, Texas
                                                 1201 Franklin, Suite 600
                                                 Houston, Texas 77002-1923
                                                 (713) 755-5826
                                                 Davis_Katie@dao.hctx.net
                                                 TBC No. 24070242

Date: October 23, 2015